Exhibit 10.30


 

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED (the “Securities Act”), (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO
RULE 144 UNDER THE SECURITIES ACT WITHOUT RESTRICTION, OR (III) THE GP HAS
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER
MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS. NOTWITHSTANDING THE
FOREGOING THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR ANY OTHER MARGIN LOAN ENTERED INTO BY THE HOLDER OF THE SECURITIES OR
ITS AFFILIATES IN THE ORDINARY COURSE OF BUSINESS.

 

No. OXFGPW-_____

June 24, 2013

 

Oxford ResourceS GP, LLC




WARRANT TO PURCHASE CLASS B UNITS




For VALUE RECEIVED, [•] (the “Warrantholder”) is entitled to purchase, subject
to the provisions of this Warrant to Purchase Class B Units (this “Warrant”),
from OXFORD RESOURCES GP, LLC a Delaware limited liability company (the “GP”),
at an exercise price per unit equal to $0.01 per Class B Unit (the “Exercise
Price”), at any time after the date hereof (the “Exercise Commencement Date”)
and not later than 5:00 P.M., New York City time, on the fifth anniversary of
the date hereof (the “Exercise Expiration Date”), up to [●] units (the “Warrant
Units”) of the GP’s Class B Units representing membership interests (the “Class
B Units”). The number of Warrant Units purchasable upon exercise of this Warrant
(the “Purchasable Warrant Units”) shall be subject to adjustment from time to
time as described herein.




This Warrant is authorized under the terms of that certain Third Amended and
Restated Limited Liability Company Agreement of Oxford Resources GP, LLC
effective January 1, 2011, as amended by that certain First Amendment to Amended
and Restated Limited Liability Company Agreement dated June 24, 2013 (the
“Limited Liability Company Agreement”), and is issued in connection with that
certain Financing Agreement, dated as of June 24, 2013, by and among Oxford
Mining Company, LLC, a wholly owned subsidiary of Oxford Resource Partners, LP,
as borrower (the “Borrower”), the lenders signatory thereto, and Obsidian Agency
Services, Inc., as administrative agent (the “Second Lien Financing Agreement”).
Unless otherwise indicated herein or therein, capitalized terms used in this
Warrant or any appendix hereto shall have the respective meanings ascribed to
such terms herein or in the Limited Liability Company Agreement.




Section 1. Registration. The GP shall maintain books for the transfer and
registration of this Warrant. Upon the initial issuance of this Warrant, the GP
shall issue and register this Warrant in the name of the Warrantholder.

 

 
 

--------------------------------------------------------------------------------

 

 




Section 2. Transfers. As provided herein, this Warrant may be transferred only
pursuant to a registration statement filed under the Securities Act, or an
exemption from such registration, and in compliance with any applicable state
securities laws. Subject to such restrictions, the GP shall transfer this
Warrant in whole or in part from time to time upon the books to be maintained by
the GP for that purpose, upon surrender thereof for transfer, properly endorsed
or accompanied by appropriate instructions for transfer and such other documents
as may be reasonably required by the GP, including, if required by the GP, an
opinion of its counsel to the effect that such transfer is exempt from the
registration requirements of the Securities Act, to establish that such transfer
is being made in accordance with the terms hereof, and a new warrant shall be
issued to the transferee with this Warrant being surrendered in whole or in part
by the Warrantholder and voided and canceled by the GP.




Section 3. Exercise of Warrant.




(a) This Warrant may be exercised in whole or in part at any time on or after
the Exercise Commencement Date and prior to the Exercise Expiration Date, upon
delivery of the warrant exercise form attached hereto as Appendix A (the “Notice
of Exercise”) and payment by certified check or wire transfer (or by net
exercise as provided in Section 3(f)) for the aggregate Exercise Price for that
number of Warrant Units then being purchased, to the GP during normal business
hours on any day other than a Saturday or Sunday on which banks are open for
business in New York City (a “Business Day”) at the GP’s principal executive
offices (or such other office or agency of the GP as the GP may designate by
notice to the Warrantholder, provided that any Notice of Exercise delivered
after 12:00 noon, New York City time, will be deemed delivered the next Business
Day). The Warrant Units so purchased shall be deemed to be issued to the
Warrantholder or the Warrantholder’s designee, as the record owner of such
Warrant Units, as of 5:00 P.M., New York City time, on the date on which the
aggregate Exercise Price shall have been paid (unless the exercise is a net
issuance exercise as provided in Section 3(f)). The Class B Units shall not be
certificated and shall be evidenced only by the registration of such Class B
Units on the books and records of the GP maintained for such purpose.




(b) Notwithstanding anything herein to the contrary, the Warrantholder shall not
be required to physically surrender this Warrant to the GP until the
Warrantholder has purchased all of the Warrant Units available hereunder and
this Warrant has been exercised in full, in which case the Warrantholder shall
surrender this Warrant to the GP for cancellation within three (3) days of the
date the final Notice of Exercise is delivered to the GP. Partial exercises of
this Warrant resulting in purchases of a portion of the total number of Warrant
Units available hereunder shall have the effect of lowering the outstanding
number of Purchasable Warrant Units hereunder in an amount equal to the
applicable number of Warrant Units purchased. The GP shall maintain records
showing the number of Warrant Units purchased and the date of such purchases.
The GP shall deliver any objection to any Notice of Exercise within one (1)
Business Day of receipt of such Notice of Exercise. In the event of any dispute
or discrepancy, the records of the GP shall be controlling and determinative in
the absence of manifest error. The Warrantholder and any assignee, by acceptance
of this Warrant, acknowledge and agree that, by reason of the provisions of this
Section 3(b), following the purchase of a portion of the Warrant Units
hereunder, the number of Warrant Units available for purchase hereunder at any
given time may be less than the amount stated on the face hereof.

 

 
2

--------------------------------------------------------------------------------

 

 




(c) If this Warrant shall have been exercised in part and surrendered, the GP
shall, at its own expense and at the time of delivery of the certificate or
certificates representing Warrant Units, deliver to the Warrantholder a new
Warrant evidencing the rights of the Warrantholder to purchase the unpurchased
Warrant Units called for by this Warrant, which new Warrant shall in all other
respects be identical to this Warrant.




(d) If this Warrant is not exercised on or prior to 5:00 P.M., New York City
time on the Exercise Expiration Date, this Warrant shall be void and all rights
of the holder hereof shall cease.




(e) [Intentionally left blank]




(f) Notwithstanding any other provision contained herein to the contrary, the
Warrantholder may elect to receive, without the payment by the Warrantholder of
the aggregate Exercise Price in respect of the Class B Units to be acquired,
Class B Units equal to the value of this Warrant or any portion hereof by the
surrender of this Warrant (or such portion of this Warrant being so exercised)
together with the Net Issue Election Notice attached hereto as Appendix B (the
“Net Issue Election Notice”) duly executed, at the office of the GP. Thereupon,
the GP shall issue to the Warrantholder such number of fully paid, validly
issued and non-assessable (except as such non-assessability may be affected by
Sections 18-303, 18-607 or 18-804 of the Delaware Limited Liability Company Act)
Class B Units as is computed using the following formula:




 

X =

Y (A - B)

A




 




where




X = the number of Class B Units which shall be issued to the Warrantholder;




Y = the number of Warrant Units covered by this Warrant that the Warrantholder
is surrendering at such time for net issuance exercise (including both units to
be issued to the Warrantholder and units to be canceled as payment therefor);




A = the Fair Market Value (as defined below) of one Class B Unit as at the time
the net issue election is made; and




B = the Exercise Price in effect under this Warrant at the time the net issue
election is made.




For purposes of Rule 144(d) promulgated under the Securities Act of 1933, as in
effect on the Exercise Commencement Date, it is intended that the Warrant Units
issued in a net issuance exercise shall be deemed to have been acquired by the
Warrantholder, and the holding period for the Warrant Units shall be deemed to
have commenced, on the Exercise Commencement Date.




Section 4. Compliance with the Securities Act. Except as set forth in Section
2(g) of the Warrant Issuance Agreement, dated as of June 24, 2013, pursuant to
which this Warrant was issued1, any certificate evidencing the Warrant Units
shall bear a restrictive legend set forth on the first page of this Warrant.

 

--------------------------------------------------------------------------------

1 The same clarification should be made in the Common Units Warrants.

 

 
3

--------------------------------------------------------------------------------

 

 

Section 5. Payment of Taxes. The GP will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Units issuable upon the exercise
of this Warrant; provided, however, that the GP shall not be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance or delivery of any certificates for Warrant Units in a name other than
that of the Warrantholder in respect of which such Warrant Units are issued, and
in such case the GP shall not be required to issue or deliver any certificate
for Warrant Units or any Warrant until the person requesting the same has paid
to the GP the amount of such tax or has established to the GP’s reasonable
satisfaction that such tax has been paid. The Warrantholder shall be responsible
for income taxes due under federal, state or other law, if any such taxes are
due.

 

Section 6. Mutilated or Missing Warrants. In case this Warrant shall be
mutilated, lost, stolen or destroyed, the GP shall issue in exchange and
substitution of and upon cancellation of the mutilated Warrant, or in lieu of
and substitution for this Warrant lost, stolen or destroyed, a new Warrant of
like tenor and for the purchase of a like number of Warrant Units, but only upon
receipt of evidence reasonably satisfactory to the GP of such loss, theft or
destruction of this Warrant, and with respect to a lost, stolen or destroyed
Warrant, reasonable indemnity or bond with respect thereto, if requested by the
GP.

 

Section 7. Adjustments. The Exercise Price and number of Purchasable Warrant
Units subject to this Warrant shall be subject to adjustment from time to time
as set forth in this Section 7. For purposes of this Section 7 Class A Units
representing membership interests of the GP and Class B Units shall be treated
as a single class. Whenever the Class A Units and Class B Units are treated as a
single class in this Warrant, such single class shall be referred to as the “GP
Units.”




(a) If the GP shall, at any time or from time to time while this Warrant is
outstanding, subdivide any of its outstanding GP Units into a greater number of
GP Units or combine any of its outstanding GP Units into a smaller number of GP
Units or issue by reclassification of any of its outstanding GP Units any units
representing its membership interests (including any such reclassification in
connection with a consolidation or merger in which the GP is the continuing
entity), then the number of Purchasable Warrant Units upon exercise of this
Warrant and the Exercise Price in effect immediately prior to the date upon
which such change shall become effective shall be adjusted by the GP so that the
Warrantholder thereafter exercising this Warrant shall be entitled to receive
the number of GP Units or other membership interests which the Warrantholder
would have received, if this Warrant had been exercised in full immediately
prior to such event upon payment of the Exercise Price that has been adjusted to
reflect the economics of such event to the Warrantholder. Such adjustments shall
be made successively whenever any event listed above shall occur.

 

 
4

--------------------------------------------------------------------------------

 

 




(b) If any capital reorganization, reclassification of the membership interests
of the GP, consolidation or merger of the GP with another entity in which the GP
is not the continuing entity, or sale, transfer or other disposition of all or
substantially all of the GP’s assets to another entity shall be effected, in
each case, directly or indirectly or in one or more related transactions (each,
a “Fundamental Transaction”), then, as a condition of such Fundamental
Transaction, lawful and adequate provision shall be made whereby the
Warrantholder shall thereafter have the right to exercise this Warrant and
receive, upon the basis and upon the terms and conditions herein specified and
in lieu of the Warrant Units immediately theretofore issuable upon exercise of
this Warrant, such membership interests, securities or assets or property
(including cash) as would have been issuable or payable with respect to or in
exchange for a number of Warrant Units equal to the number of Warrant Units
immediately theretofore issuable upon exercise of this Warrant had this Warrant
been exercised in full immediately prior to such Fundamental Transaction (the
“Transaction Consideration”), and in any such case appropriate provision (as
determined in good faith by the Board of Directors of the GP) shall be made with
respect to the rights and interests of each Warrantholder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Exercise Price) shall thereafter be applicable as nearly equivalent as may
be practicable in relation to any Transaction Consideration deliverable upon the
exercise hereof. The GP shall not effect any such Fundamental Transaction unless
prior to or simultaneously with the consummation thereof the continuing entity
(if other than the GP) resulting from such consolidation or merger, or the
entity purchasing or otherwise acquiring such assets or other appropriate
entity, shall assume the obligation to deliver to the Warrantholder, at the last
address of the Warrantholder appearing on the books of the GP, such Transaction
Consideration as, in accordance with the foregoing provisions, the Warrantholder
may be entitled to receive upon exercise hereof, and the other obligations under
this Warrant. Without limiting the generality of the foregoing, the terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or continuing entity to comply with the
provisions of this Section 7(b) and insuring that this Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction. The aggregate Exercise Price for this
Warrant shall not be affected by any such Fundamental Transaction, but the GP
shall apportion such aggregate Exercise Price among the Transaction
Consideration in a reasonable manner reflecting the relative value of any
different components of the Transaction Consideration, if applicable. If holders
of GP Units are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Warrantholder shall be given the
same choice as to the Transaction Consideration it receives upon any exercise of
this Warrant following such Fundamental Transaction. At the Warrantholder’s
request, any successor to the GP or continuing entity in such Fundamental
Transaction shall issue to the Warrantholder a new Warrant consistent with the
foregoing provisions and evidencing the Warrantholder’s right to purchase the
Transaction Consideration for the aggregate Exercise Price upon exercise
thereof.




(c) If the GP shall, at any time or from time to time while this Warrant is
outstanding, declare or make any dividend or other distribution of its assets
(or rights to acquire its assets) to holders of GP Units, by way of return of
capital or otherwise (including, without limitation, any distribution of cash,
GP Units or other securities or membership interests, property or options by way
of a dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Warrant, then, in each such case, the Warrantholder shall
be entitled to participate in such Distribution to the same extent that the
Warrantholder would have participated therein if the Warrantholder had held the
number of GP Units acquirable upon complete exercise of this Warrant (without
regard to any limitations on exercise hereof) immediately before the date as of
which a record is taken for such Distribution, or, if no such record is taken,
the date as of which the record holders of GP Units are to be determined for the
participation in such Distribution.

 

 
5

--------------------------------------------------------------------------------

 

 




(d) An adjustment to the Exercise Price shall become effective immediately after
the payment date in the case of each distribution and immediately after the
effective date of each other event which requires an adjustment.




(e) In the event that, as a result of an adjustment made pursuant to this
Section 7, the Warrantholder shall become entitled to receive any membership
interests in the GP other than GP Units, the membership interests so receivable
upon exercise of this Warrant shall be subject thereafter to adjustment from
time to time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the Warrant Units contained in this Warrant.




(f) If and whenever the GP shall issue or sell, or is, in accordance with any of
Sections 7(f)(i) - (vii), deemed to have issued or sold, any GP Units (a
“Trigger Issuance”) for no consideration or for a consideration per unit less
than the Fair Market Value of the GP Units in effect at the time of such Trigger
Issuance (the “Current Fair Market Value”), the number of Purchasable Warrant
Units which may be purchased upon exercise of the Warrant shall be increased by
multiplying the number of Warrant Units which currently may be purchased upon
exercise of the Warrant by the following fraction:

 

      B     

C + (D / E)

where




 

A=

the number of Warrant Units that can currently be purchased upon exercise of the
Warrant;




 

B =

the number of GP Units outstanding after giving effect to the issuance of the
number of Additional GP Units issued or deemed to be issued as a result of the
Trigger Issuance;




 

C =

the number of GP Units outstanding immediately prior to the Trigger Issuance;




 

D =

the aggregate consideration, if any, received or deemed to be received by the GP
upon such Trigger Issuance; and




 

E =

the Current Fair Market Value.




For purposes of this Section 7(f), “Additional GP Units” shall mean all GP Units
issued by the GP or deemed to be issued pursuant to this Section 7(f).




For purposes of this Section 7(f), “Fair Market Value” of the GP Units shall
mean the highest price per GP Unit which the GP could obtain from a willing
buyer (not a current employee, director, officer, member or stockholder (or
affiliate of any of the foregoing) for GP Units sold by the GP, determined by
method mutually agreed to by both the GP and the Warrantholder). The Board of
Directors of the GP shall respond promptly, in writing, to an inquiry by the
Warrantholder as to its view of the fair market value of the GP Units. In the
event that the Board of Directors of the GP and the Warrantholder are unable to
agree upon the fair market value of the GP Units, the GP and the Warrantholder
shall jointly select an appraiser who is experienced in such matters. The
decision of such appraiser shall be final and conclusive, and the cost of such
appraiser shall be borne by the GP.

 

 
6

--------------------------------------------------------------------------------

 

 




For purposes of this Section 7(f), the following Sections 7(f)(i) - (f)(vii)
shall also be applicable:




(i) Issuance of Rights or Options. In case at any time the GP shall in any
manner grant (directly and not by assumption in a merger or otherwise) any
warrants or other rights to subscribe for or to purchase, or any options for the
purchase of, GP Units or any membership interest or security convertible into or
exchangeable for GP Units (such warrants, rights or options being called
“Options” and such convertible or exchangeable limited partner interests or
securities being called “Convertible Securities”), whether or not such Options
or the right to convert or exchange any such Convertible Securities are
immediately exercisable,  and the price per unit for which GP Units are issuable
upon the exercise of such Options or upon the conversion or exchange of such
Convertible Securities (determined by dividing (A) the sum (which sum shall
constitute the applicable consideration) of (1) the total amount, if any,
received or receivable by the GP as consideration for the granting of such
Options, plus (2) the aggregate amount of additional consideration payable to
the GP upon the exercise of all such Options, plus (3), in the case of such
Options which relate to Convertible Securities, the aggregate amount of
additional consideration, if any, payable upon the issue or sale of such
Convertible Securities and upon the conversion or exchange thereof, by (B) the
total maximum number of GP Units issuable upon the exercise of such Options or
upon the conversion or exchange of all such Convertible Securities issuable upon
the exercise of such Options) shall be less than the Current Fair Market Value
in effect immediately prior to the time of the granting of such Options, then
the total number of GP Units issuable upon the exercise of such Options or upon
conversion or exchange of the total amount of such Convertible Securities
issuable upon the exercise of such Options shall be deemed to have been issued
for such price per unit as of the date of granting of such Options or the
issuance of such Convertible Securities and thereafter shall be deemed to be
outstanding for purposes of adjusting the number of Purchasable Warrant Units.
Except as otherwise provided in Section 7(f)(iii), no adjustment of the number
of Purchasable Warrant Units shall be made upon the actual issue of such GP
Units or of such Convertible Securities upon exercise of such Options or upon
the actual issue of such GP Units upon conversion or exchange of such
Convertible Securities.

 

 
7

--------------------------------------------------------------------------------

 

 




(ii) Issuance of Convertible Securities. In case the GP shall in any manner
issue (directly and not by assumption in a merger or otherwise) or sell any
Convertible Securities, whether or not the rights to exchange or convert any
such Convertible Securities are immediately exercisable, and the price per unit
for which GP Units are issuable upon such conversion or exchange (determined by
dividing (A) the sum (which sum shall constitute the applicable consideration)
of (1) the total amount received or receivable by the GP as consideration for
the issue or sale of such Convertible Securities, plus (2) the aggregate amount
of additional consideration, if any, payable to the GP upon the conversion or
exchange thereof, by (B) the total number of GP Units issuable upon the
conversion or exchange of all such Convertible Securities), shall be less than
the Current Fair Market Value in effect immediately prior to the time of such
issue or sale, then the total maximum number of GP Units issuable upon
conversion or exchange of all such Convertible Securities shall be deemed to
have been issued as of the date of the issue or sale of such Convertible
Securities and thereafter shall be deemed to be outstanding for purposes of
adjusting the number of Purchasable Warrant Units, provided that except as
otherwise provided in Section 7(f)(iii), (X) no adjustment of the number of
Purchasable Warrant Units shall be made upon the actual issuance of such GP
Units upon conversion or exchange of such Convertible Securities and (Y) no
further adjustment of the number of Purchasable Warrant Units shall be made by
reason of the issue or sale of Convertible Securities upon exercise of any
Options to purchase any such Convertible Securities for which adjustments of the
Exercise Price have been made pursuant to the other provisions of Section 7(f).




(iii) Change in Option Price or Conversion Rate. Upon the happening of any of
the following events, namely, if the purchase price provided for in any Option
referred to in Section 7(f)(i), the additional consideration, if any, payable
upon the conversion or exchange of any Convertible Securities referred to in
Section 7(f)(i) or Section 7(f)(ii), or the rate at which Convertible Securities
referred to in Section 7(f)(i) or Section 7(f)(ii) are convertible into or
exchangeable for GP Units shall change at any time (including, without
limitation, changes under or by reason of provisions designed to protect against
dilution), the number of Purchasable Warrant Units at the time of such event
shall forthwith be readjusted to the number of Purchasable Warrant Units that
could be purchased upon exercise of the Warrant had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or conversion rate, as the case may be, at the time
initially granted, issued or sold.




(iv) Distributions. Subject to the provisions of this Section 7(f), in case the
GP shall declare or make any other distribution upon any membership interest in
the GP (other than the GP Units) payable in GP Units, Options or Convertible
Securities, then any GP Units, Options or Convertible Securities, as the case
may be, issuable in payment of such distribution shall be deemed to have been
issued or sold without consideration.

 

 
8

--------------------------------------------------------------------------------

 

 




(v) Consideration for Membership Interests. In case any GP Units, Options or
Convertible Securities shall be issued or sold for cash, the consideration
received therefor shall be deemed to be the net amount received by the GP
therefor, after deduction therefrom of any expenses incurred or any underwriting
discounts, commissions or concessions paid or allowed by the GP in connection
therewith. In case any GP Units, Options or Convertible Securities shall be
issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the GP shall be deemed to be the fair
value of such consideration as determined in good faith and agreed upon by both
the Board of Directors of the GP and the Warrantholder, after deduction of any
expenses incurred or any underwriting discounts, commissions or concessions paid
or allowed by the GP in connection therewith. In case any Options shall be
issued in connection with the issue and sale of other securities of the GP,
together comprising one integral transaction in which no specific consideration
is allocated to such Options by the parties thereto, such Options shall be
deemed to have been issued for such consideration as determined in good faith by
the Board of Directors of the GP. If GP Units, Options or Convertible Securities
shall be issued or sold by the GP and, in connection therewith, other Options or
Convertible Securities (the “Additional Rights”) are issued, then the
consideration received or deemed to be received by the GP shall be reduced by
the fair market value of the Additional Rights (as determined using the
Black-Scholes Option Pricing Model or another method mutually agreed to by both
the GP and the Warrantholder). The Board of Directors of the GP shall respond
promptly, in writing, to an inquiry by the Warrantholder as to its view of the
fair market value of the Additional Rights. In the event that the Board of
Directors of the GP and the Warrantholder are unable to agree upon the fair
market value of the Additional Rights, the GP and the Warrantholder shall
jointly select an appraiser who is experienced in such matters. The decision of
such appraiser shall be final and conclusive, and the cost of such appraiser
shall be borne evenly by the GP and the Warrantholder.




(iv) Record Date. In case the GP shall take a record of the holders of its GP
Units for the purpose of entitling them (A) to receive a distribution payable in
GP Units, Options or Convertible Securities or (B) to subscribe for or purchase
GP Units, Options or Convertible Securities, then such record date shall be
deemed to be the date of the issue or sale of the GP Units deemed to have been
issued or sold upon the declaration or the making of such distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.




(v) Treasury Units. The number of GP Units outstanding at any given time shall
not include units owned or held by or for the account of the GP or any of its
wholly owned subsidiaries, and the disposition of any such units (other than the
cancellation or retirement thereof) shall be considered an issue or sale of GP
Units for purposes of this Section 7(f).




(g) [Intentionally left blank]




 (h) The adjustments required by this Section 7 shall be made whenever and as
often as any specified event requiring an adjustment shall occur, except that no
adjustment that would otherwise be required shall be made unless and until such
adjustment either by itself or with other adjustments not previously made
increases or decreases the number of Purchasable Warrant Units immediately prior
to the making of such adjustment by at least 1%. Any adjustment representing a
change of less than such minimum amount (except as aforesaid) shall be carried
forward and made as soon as such adjustment, together with other adjustments
required by this Section 7 and not previously made, would result in such minimum
adjustment.




Section 8. Purchase Rights. In addition to any adjustments pursuant to Section
7, if at any time the GP grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of GP Units (the “Purchase Rights”),
then the Warrantholder shall be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Warrantholder
could have acquired if the Warrantholder had held the number of GP Units
acquirable upon complete exercise of this Warrant (without regard to any
limitations on exercise hereof) immediately before the date as of which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of GP Units are to be
determined for the grant, issue or sale of such Purchase Rights.

 

 
9

--------------------------------------------------------------------------------

 

 




Section 9. Termination of Trading Event. If, at any time prior to the third
(3rd) anniversary of the Exercise Commencement Date, the Common Units have not
been listed for trading on an Eligible Market for a period of sixty (60) days (a
“Termination of Trading Event”), at the written request of the Warrantholder
delivered on or before the sixtieth (60th) day after the occurrence of the
Termination of Trading Event (the date the Warrantholder delivers a written
notice of such request, a “Put Notice Date”), the GP shall purchase this Warrant
from the Warrantholder by paying to the Warrantholder, within three (3) Business
Days of the date the Put Value is determined, cash in an amount equal to the Put
Value of the remaining unexercised portion of this Warrant on the Put Notice
Date. As used herein, “Eligible Market” means, the NYSE MKT LLC, The NASDAQ
Global Market, The NASDAQ Global Select Market, The NASDAQ Capital Market or The
New York Stock Exchange, Inc. As used herein, “Put Value” means the value of
this Warrant as determined by an independent third party valuation firm or
investment bank jointly selected by the GP and the Warrantholder based on an
enterprise value without deduction for liquidity and minority interests, the
costs of which valuation shall be borne by the GP. The GP shall promptly engage
such valuation firm and promptly provide such valuation firm with all such
information as it shall reasonably request in completing its valuation work.




Section 10. Income Tax Treatment. The Warrantholder and the GP agree that,
solely for income tax purposes, the Warrants shall be treated from and after
issuance as if exercised by the holder thereof.  In connection therewith, the GP
shall issue to the holder of the Warrants information returns on IRS Form K-1
(and corresponding forms for state, local and foreign income tax reporting
purposes) reflecting the allocations of income, gain, loss, deduction and credit
to the holder of the Warrants computed as if the Warrants had been exercised in
full upon issuance.




Section 11. Calculations and Fractional Interest. All calculations made pursuant
to this Warrant shall be made to the nearest cent. The GP shall not be required
to issue fractions of Warrant Units upon the exercise of this Warrant. If any
fractional Class B Unit would, except for the provisions of the first sentence
of this Section 10, be deliverable upon such exercise, the GP, in lieu of
delivering such fractional unit, shall pay to the exercising Warrantholder an
amount in cash equal to the fair market value of such fractional Class B Unit on
the date of exercise as determined in good faith by the Board of Directors of
the GP.




Section 12. Benefits. Nothing in this Warrant shall be construed to give any
person or entity (other than the GP and the Warrantholder) any legal or
equitable right, remedy or claim, it being agreed that this Warrant shall be for
the sole and exclusive benefit of the GP and the Warrantholder.




Section 13. Adjustment Notices. Upon the happening of any event requiring an
adjustment of the number of Class B Units issuable upon exercise of this
Warrant, the GP shall promptly give written notice thereof to the Warrantholder
at the address appearing in the records of the GP, stating the adjusted number
of Warrant Units resulting from such event and setting forth in reasonable
detail the method of calculation and the facts upon which such calculation is
based. Failure to give such notice to the Warrantholder or any defect therein
shall not affect the legality or validity of the subject adjustment.

 

 
10

--------------------------------------------------------------------------------

 

 




Section 14. Notices. Unless otherwise provided, any notice required or permitted
under this Warrant shall be given in writing and shall be deemed effectively
given as hereinafter described: (a) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (b) if given by electronic mail
or facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (c) if given by mail, then such notice
shall be deemed given upon the earlier of (i) receipt of such notice by the
recipient or (ii) three (3) days after such notice is deposited in the first
class mail, postage prepaid, and (d) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one (1) Business
Day after delivery to such carrier. All notices shall be addressed as follows:
if to the Warrantholder, at its address as set forth in the GP’s books and
records or at such other address as the Warrantholder may designate by advance
written notice to the GP, and if to the GP, at the address as follows or at such
other address as the GP may designate by advance written notice to the
Warrantholder:




Oxford Resource Partners, LP

41 South High Street, Suite 3450

Columbus, Ohio 43215

Attn: Chief Legal Officer

Email: dmaher@oxfordresources.com

Fax: (614) 754-7100




Section 15. Section Headings. The section headings in this Warrant are for the
convenience of the GP and the Warrantholder and in no way alter, modify, amend,
limit or restrict the provisions hereof.




Section 16. Successors. All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.




Section 17. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Warrant shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without reference to the choice of law provisions
thereof. The GP and, by accepting this Warrant, the Warrantholder, each
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York located in New York County and the United States District Court for
the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Warrant and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Warrant. The GP and, by accepting this Warrant, the Warrantholder, each
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. The GP and, by
accepting this Warrant, the Warrantholder, each irrevocably waives any objection
to the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
GP AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER, HEREBY WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

 
11

--------------------------------------------------------------------------------

 

 




Section 18. Rights as a Member. Except as set forth herein or in the Limited
Liability Company Agreement, prior to the exercise of this Warrant, the
Warrantholder shall not have or exercise any rights as a member of the GP by
virtue of its ownership of this Warrant, including, without limitation, the
right to receive distributions, exercise any rights to vote, or consent or
receive notice as unitholders in respect of the meetings of unitholders or any
other matter.




Section 19. Amendment; Waiver. Any term of this Warrant may be amended or waived
(including the adjustment provisions included in Section 7) only upon the
written consent of the GP and the Warrantholder, provided that nothing herein
shall preclude the GP from lowering the Exercise Price.




Section 20. Reservation of Class B Units. The GP shall at all times reserve and
keep available a number of its authorized but unissued Class B Units that will
be sufficient to permit the exercise in full of this Warrant and all other
outstanding warrants issued in connection with the Second Lien Financing
Agreement.




Section 21. Requirement for Signature. Unless and until signed by the GP, this
Warrant shall be invalid and of no force or effect and may not be exercised by
the holder hereof.




Section 22. Severability. In the event that any one or more of the provisions
contained in this Warrant shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in any other respect and the remaining
provisions of this Warrant shall not be in any way impaired so long as this
Warrant as so modified continues to express, without material change, the
original intentions of the Warrantholder and the GP as to the subject matter
hereof and the invalidity, illegality or unenforceability of any provision in
question does not substantially impair the respective expectations or reciprocal
obligations of the Warrantholder and the GP or the practical realization of the
benefits that would otherwise be conferred upon the Warrantholder and the GP.
The Warrantholder and the GP will endeavor in good faith negotiations to replace
any invalid, illegal or unenforceable provision with a valid provision, the
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provision.




[Signature on Following Page]

 

 
12

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the GP has caused this Warrant to be duly executed as of the
date first above written.

 

 

 

Oxford ResourceS GP, LLC

 

By:                                                    

Name:                                               

Title:                                                 

 

 

 
13

--------------------------------------------------------------------------------

 

 

 

APPENDIX A

Oxford ResourceS GP, LLC

WARRANT EXERCISE FORM




To [Name]:




The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (the “Warrant”) for, and to purchase
thereunder by the payment of the Exercise Price and surrender of the Warrant,
Warrant Units as defined and provided for therein. The Warrant Units issuable
upon such election shall be evidenced only by the registration of such Warrant
Units on the books and records of the GP maintained for such purpose and shall
be issued in the name of the undersigned or as otherwise indicated below.




Notwithstanding anything to the contrary contained herein, this election shall
constitute a representation by the Warrantholder of the Warrant submitting this
election that the recipient of the GP issued upon the exercise of this Warrant
is an Eligible Citizen. The GP may rely on this representation and warranty of
the Warrantholder in determining whether the recipient of the Class B Units
issued upon the exercise of this Warrant is an Eligible Citizen.




[Signature Page Follows]

 

 

 
 B-1

--------------------------------------------------------------------------------

 

 

 

Dated: _________________, _________

 

 

Note:The signature must correspond with the name of the Warrantholder as written
on the first page of the Warrant in every particular, without alteration or
enlargement or any change whatever, unless the Warrant has been assigned.

Signature: ___________________________

 

___________________________________ 

Name (please print)

___________________________________ 

___________________________________

Address

 

___________________________________

Name for Registration

 

___________________________________

Federal Identification or Social Security No.

 

 

Assignee:

___________________________________

___________________________________

___________________________________

 

 

 
 B-2

--------------------------------------------------------------------------------

 

 

 

APPENDIX B

oxford resources gp, llc

NET ISSUE ELECTION NOTICE




To: [Name]




Date: ____________,_______




 




The undersigned hereby elects under Section 3(f) of the within Warrant (the
“Warrant”) to surrender the right to purchase __________________ Class B Units
pursuant to the Warrant and hereby requests the issuance of ___________________
Class B Units. The units issuable upon such net issue election shall be
evidenced only by the registration of such Class B Units on the books and
records of the GP maintained for such purpose and shall be issued in the name of
the undersigned or as otherwise indicated below.

 

 

___________________________________ 

Signature

 

___________________________________

Name for Registration

 

___________________________________ 

Mailing Address

 

B-3 

 

 

 